EXHIBIT 10.6
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
 
RESTRICTED STOCK UNITS AWARD AGREEMENT
 
THIS RESTRICTED STOCK UNITS AWARD AGREEMENT (the “Agreement”), is made,
effective as of the ___ day of ______, 201_, (hereinafter the “Date of Grant”),
between Las Vegas Sands Corp., a Nevada corporation (the “Company”), and [INSERT
NAME] (the “Participant”).
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Las Vegas Sands Corp. 2004 Equity Award
Plan (as amended from time to time, the “Plan”), pursuant to which awards of
Restricted Stock Units with respect to shares of the Company’s Common Stock may
be granted;
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the award of Restricted Stock Units provided for
herein to the Participant in recognition of the Participant’s services to the
Company, such grant to be subject to the terms set forth herein.
 
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
 
1.           Grant of Restricted Stock Units Award.   The Company hereby grants
on the Date of Grant to the Participant a total of [INSERT NUMBER] Restricted
Stock Units (the “Award”), on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.  Such Restricted Stock Units
shall be credited to a separate account maintained for the Participant on the
books of the Company (the “Account”).  On any given date, the value of each
Restricted Stock Unit comprising the Award shall equal the Fair Market Value of
one share of Common Stock.  The Award shall vest and be settled in accordance
with Section 3 hereof.
 
2.           Incorporation by Reference, Etc.   The provisions of the Plan are
hereby incorporated herein by reference.  Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.  The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon the Participant and his legal representative in respect of
any questions arising under the Plan or this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Terms and Conditions.
 
(a)           Vesting.   Except as otherwise provided in the Plan and this
Agreement, the Award shall vest with respect to [INSERT PERCENTAGE] percent
(__%) of the Restricted Stock Units subject thereto on each of the first through
[________] anniversaries of the [Date of Grant], subject to the Participant’s
continued employment on each such date.  Each day on which a portion of the
Award vests is referred to herein as a “Vesting Date”.
 
(b)           Settlement.  On each applicable Vesting Date, the Company shall
settle the portion of the Award that is vested on such date and shall therefore
(i) issue and deliver to the Participant one share of Common Stock for each
Restricted Stock Unit subject to the Award that has vested (the “RSU Shares”),
with any fractional shares paid out in cash (and, upon such settlement, the
Restricted Stock Units shall cease to be credited to the Account) and (ii) enter
the Participant’s name as a stockholder of record with respect to the RSU Shares
on the books of the Company.  Alternatively, the Committee may, in its sole
discretion, elect to pay cash or part cash and part RSU Shares in lieu of
settling the Award solely in RSU Shares.  If a cash payment is made in lieu of
delivering RSU Shares, the amount of such payment shall be equal to the Fair
Market Value as of the Vesting Date of the RSU Shares settled in cash.
 
(c)           Dividend Equivalents.  If on any date that Restricted Stock Units
remain credited to the Account, dividends are paid by the Company on outstanding
shares of its Common Stock (“Shares”)  (each, a “Dividend Payment Date”), then
the Participant's Account shall, as of each such Dividend Payment Date, be
credited with an amount (each such amount, a "Dividend Equivalent Amount") equal
to the product of (i) the number of Restricted Stock Units in the Account as of
the Dividend Payment Date and (ii) the per Share cash amount of such dividend
(or, in the case of a dividend payable in Shares or other property, the per
Share equivalent cash value of such dividend as determined in good faith by the
Committee).  On each applicable Vesting Date, in connection with the settlement
and delivery of RSU Shares as contemplated by Section 3(b), the Participant
shall be entitled to receive a payment, without interest, of an amount in cash
equal to the accumulated Dividend Equivalent Amounts in respect of the RSU
Shares so delivered.
 
(d)           Taxes.  Upon the settlement of the Award in accordance with
Section 3(b) hereof, the Participant shall recognize taxable income in respect
of the Award, and the Company shall report such taxable income to the
appropriate taxing authorities in respect of the Award as it determines to be
necessary and appropriate.  The Participant shall pay to the Company promptly
upon request, and in any event at the time the Participant recognizes taxable
income in respect of the Award, an amount equal to the taxes, if any, the
Company determines it is required to withhold under applicable tax laws with
respect to the Award.  Such payment may be made in the form of cash.  The
Participant also may satisfy, in whole or in part, the foregoing withholding
liability (but no more than the
 
 
 
2

--------------------------------------------------------------------------------

 
 
minimum required withholding liability) by (i) the delivery of Mature Shares
owned by the Participant having a Fair Market Value  equal to such withholding
liability or (ii) having the Company withhold from the number of shares of
Common Stock otherwise issuable pursuant to the exercise or settlement of the
Award a number of shares with a Fair Market Value equal to such withholding
liability.
 
(e)           Effect of Termination of Employment or Services.  Except as
otherwise specifically provided in an effective employment, services, change in
control or other written agreement (including any offer letter, term sheet or
similar written agreement) between the Participant and the Company (or any
Affiliate of the Company), the following provisions shall apply:
 
(i)           Except as provided in subsection (ii) of this Section 3(e),
unvested Restricted Stock Units shall be forfeited without consideration by the
Participant upon the Participant’s termination of employment or services with
the Company for any reason prior to the applicable Vesting Date.
 
(ii)           Upon the termination of Participant’s employment or services due
to death or Disability, the pro-rata portion of the Participant’s unvested
Restricted Stock Units that would have vested through the date of termination
(calculated on a straight line basis based on the number of days from the later
to occur of the Date of Grant or the most recent vesting date as described in
Section 3(a) through the date of termination) shall be immediately vested and
the remainder of the Participant’s unvested Restricted Stock Units shall be
forfeited.
 
(iii)           Status as Employee or Consultant.  For the sake of clarity, if
(A) the Participant’s relationship with the Company or any Affiliate changes
from employee to consultant or independent contractor, or from consultant or
independent contractor to employee, or (B) the Participant transfers from
employment or service with the Company, to employment or service with any
Affiliate of the Company, or vice-versa, or from employment or service with any
Affiliate of the Company to employment or service with any other Affiliate of
the Company, the Participant shall not be deemed to have terminated employment
or service for purposes of this Agreement.
 
(f)           Rights as a Stockholder.  The Participant acknowledges and agrees
that, with respect to the Restricted Stock Units credited to his Account, he has
no voting rights with respect thereto unless and until such Restricted Stock
Units are settled in RSU Shares pursuant to Section 3(b) hereof.  Upon and
following each Vesting Date, the Participant shall be the record owner of the
RSU Shares settled upon such applicable date unless and until such RSU Shares
are sold or otherwise disposed of, and as record owner shall be entitled to all
rights of a common stockholder of the Company, including, without limitation,
voting rights, if any,
 
 
 
3

--------------------------------------------------------------------------------

 
 
with respect to the RSU Shares.  Prior to the first Vesting Date, the
Participant shall not be deemed for any purpose to be the owner of shares of
Common Stock underlying the Restricted Stock Units.
 
(g)           Transferability.  The Award may not at any time prior to vesting
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
 
(h)           Compliance with Legal Requirements.  The granting and delivery of
the RSU Shares, and any other obligations of the Company under this Agreement
shall be subject to all applicable federal and state laws, rules and regulations
and to such approvals by any regulatory or governmental agency as may be
required.  The Committee, in its sole discretion, may postpone the issuance or
delivery of the RSU Shares as the Committee may consider appropriate and may
require the Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the RSU Shares in compliance with applicable laws, rules and
regulations.
 
4.           Miscellaneous.
 
(a)           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
 
if to the Company:
 
Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Office of the General Counsel
 
if to the Participant, at the Participant’s last known address on file with the
Company.
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
 
(c)           General Assets.  All amounts credited to the Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company.  The Participant’s interest in the Account shall make the
Participant only a general, unsecured creditor of the Company.
 
(d)           No Rights to Employment.  Nothing contained in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
 
(e)           Bound by Plan.  By signing this Agreement, the Participant
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.
 
(f)            Beneficiary.  The Participant may file with the Committee a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation.  If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the Participant’s beneficiary.
 
(g)           Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
 
(h)           Entire Agreement; Effect of Employment Agreement, etc.;
Amendment.  This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations, negotiations and
agreements in respect thereto; provided, however, that if a provision of an
effective employment, services, change in control or other written agreement
(including any offer letter, term sheet or similar written agreement) between
the Participant and the Company (or any Affiliate of the Company) is in conflict
with a provision of this Agreement, the provision that is more favorable to the
Participant shall control.  No change, modification or waiver of any provision
of this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS
PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY
LAW OTHER THAN THAT OF THE STATE OF NEVADA.  ANY ACTION TO ENFORCE THIS
AGREEMENT MUST BE BROUGHT IN A COURT SITUATED IN, AND THE PARTIES HEREBY CONSENT
TO THE JURISDICTION OF, COURTS SITUATED IN CLARK COUNTY, NEVADA.  EACH PARTY
HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM
FOR THE RESOLUTION OF ANY SUCH ACTION.
 
(j)           JURY TRIAL WAIVER.   THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY
RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
 
(h)           Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
 
(i)           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.
 

 
Las Vegas Sands Corp.
         
By:
 
   
Name:
   
Title:
                           
[NAME OF PARTICIPANT]
       


 
 
 7

--------------------------------------------------------------------------------